Citation Nr: 1511752	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-09 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury.

2.  Entitlement to service connection for a brain tumor.

3.  Entitlement to service connection for vocal cord impairment to include as secondary to a brain tumor.

4.  Entitlement to service connection for scarring on the left side of the head, to include as secondary to a brain tumor.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a brain tumor.

6.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a brain tumor.

7.  Entitlement to service connection for migraine headaches, to include as secondary to a brain tumor.
8.  Entitlement to service connection for memory loss, to include as secondary to a brain tumor.


REPRESENTATION

Appellant represented by:	S. F. Raymond Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to February 1978.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned at an October 2014 video-conference hearing.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the March 2014 supplemental statement of the case.   In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

The Acting General Counsel cancelled the accreditation of attorney David L. Huffman who had been involved in the Veteran's representation during the appeal.  However, the Veteran's July 2012 VA Form 21-22a also designates S. F. Raymond Smith, another attorney at the firm of Mr. Huffman, as a representative of the Veteran, and Mr. Smith retains accreditation with VA.  The Board may therefore proceed with appellate adjudication. 

The Board also notes that the psychiatric claim on appeal has been developed as a claim of service connection for depression.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim is recharacterized to include any psychiatric disorder.

The Board has characterized the claims for vocal cord impairment, left head scarring, a psychiatric disorder, a cervical spine disorder, migraine headaches, and memory loss to include consideration of service connection on a secondary basis, pursuant to the Veteran's contentions.  See, e.g., Hearing Transcript, pp. 7-8, 17, & 19.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should also consider the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Additional development of the claims is required and the matter is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, request:

* the private treatment records of the Veteran's treating physician from the early 1980s, as discussed at the October 2014 Hearing (Hearing Transcript, p. 16)

Upload these records in separate electronic files to VBMS.

2.  Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying those determinations.  (Virtual VA Entry March 14, 2013, p. 156 & 228 (discussing that the Veteran receives SSA disability benefits for his brain tumor.))

3.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of the following disorders: 

   a)  traumatic brain injury
   b)  brain tumor
   c)  vocal cord impairment 
   d)  scarring, left side of head
   e)  acquired psychiatric disorder
   f)  cervical spine disorder
   g)  migraine headaches
   h)  memory loss

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

For each disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

IF the traumatic brain injury or brain tumor are found to have begun during active service or are related to any incident of service, the examiner must provide an opinion addressing whether each of the remaining disorders (vocal cord impairment, scarring on the left side of head, acquired psychiatric disorder, cervical spine disorder, migraine headaches, and memory loss)
were caused or aggravated (permanently made worse) by the traumatic brain injury or brain tumor.  If aggravation is found, the examiner should quantify the degree of additional disability resulting from the aggravation.  

The examiner must also provide an opinion as to whether a brain tumor, brain hemorrhage, brain thrombosis, psychosis, organic disease of the nervous system manifested by migraine headaches or memory loss, or arthritis of the cervical spine was manifested within one year of separation from service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* Veteran's testimony that he was a boxer in service, including that he was struck all over the head during fights, had inadequate or no head protection, sustained a "cauliflower ear" on one occasion, and lost consciousness for 10 seconds on another occasion.   (Hearing Testimony; Virtual VA Entry March 14, 2013, p. 155)

* Veteran's testimony that he had headaches, depression, and memory loss immediately following service and continues to have related symptoms.  (Hearing Testimony, p. 5-6, 12-13)

* Service treatment records (STRs) from August 1977 showing complaints of dizziness for two weeks, although attributed to illness by the provider.  (STRs p. 37-39)

* STRs from October 1977 documenting headaches, although attributed to illness by the provider.  (STRs p. 42). In particular, during the Veteran's December 1977 pre-separation physical examination, the Veteran reported that he did not then have, nor ever had, and physical examination findings were negative as to:

	"frequent or severe headache;" 
	"swollen or painful joints;" 
	a "head injury;" 
	"arthritis, rheumatism or bursitis;" 
	"recurrent back pain"
	"depression or excessive worry"

*During the Veteran's December 1977 pre-separation physical examination, he endorsed then having, or once having had, "broken bones," noted by the examiner to having been a left (unrecognizable).  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




